Exhibit 10.29 GUARANTY AGREEMENT THIS GUARANTY AGREEMENT is dated as of July 31, 2013, but made effective as of September 1, 2013 (together with any amendments or modifications hereto in effect from time to time, the “ Guaranty ”), and is made by CYCLONE - WHE, LLC , an Ohio limited liability company, and CYCLONE PERFORMANCE, LLC , a Florida limited liability company (each of them individually referred to as a “ Guarantor ” and all of them collectively referred to as the “ Guarantors ”), in favor of TCA GLOBAL CREDIT MASTER FUND, LP (“ TCA ”). WHEREAS , pursuant to a Securities Purchase Agreement dated of even date herewith between Cyclone Power Technologies, Inc., a Florida corporation (“ CPT ”) and TCA (the “ Purchase Agreement ”), CPT has agreed to issue to TCA and TCA has agreed to purchase from CPT a certain senior secured, convertible, redeemable debenture (the “ Debenture ”), as more specifically set forth in the Purchase Agreement; and WHEREAS , in order to induce TCA to purchase the Debenture, and with full knowledge that TCA would not purchase the Debenture without this Guaranty, each of the Guarantors has agreed to execute and deliver this Guaranty to TCA, for the benefit of TCA, as security for the “Liabilities” (as hereinafter defined); and WHEREAS , each of the Guarantors is a majority-owned and controlled subsidiary of CPT and will substantially benefit from TCA’s purchase of the Debenture; NOW, THEREFORE , in consideration of the mutual covenants and agreements of the parties hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties each intending to be legally bound, hereby do agree as follows: 1.
